Keewin, J.
This is an appeal by the plaintiff from a judgment and an order refusing to extend the time after it had expired to settle the bill of exceptions in the case. After the judgment was perfected notice of the entry thereof was served upon the plaintiff’s counsel May 10, 1912. Almost immediately after the entry of judgment counsel for plaintiff procured from the official reporter a copy of his minutes taken upon the trial, but took no steps to settle the bill of exceptions for about fifteen months thereafter, when he applied to the court for an order opening the default and extending the time to settle the bill of exceptions. This application was based upon affidavits of the plaintiff and his attorney and counter affidavits of the defendant and his attorney. The court, after hearing the motion, made an order denying it with $10 costs of motion.
The pleadings and findings support the judgment, therefore we cannot disturb the judgment in the absence of a bill *49of exceptions. On the appeal from the order denying the motion to extend the time to settle the hill of exceptions the matter was within the sonnd discretion of the court below, and unless that discretion was abused we cannot disturb the order. We think the court below was well warranted in denying the application, therefore the order must be affirmed. Sly v. Kilbourn City, 144 Wis. 203, 128 N. W. 872.
By the Gourt. — The judgment and order appealed from are affirmed.